                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

USA,                                           )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )             Case No. 18-cv-1749-SMY-RJD
                                               )
CHARLES D. MALLET and ARRON R.                 )
MALLET,                                        )
                                               )
       Defendants.                             )


                                            ORDER

DALY, Magistrate Judge:

        This matter is before the Court on Plaintiff’s Motion for Order for Service by Publication

(Doc. 7). The United States initiated this foreclosure action on September 21, 2018 (Doc. 1). On

December 19, 2018, the United States moved the Court to enter an order for service by newspaper

publication pursuant to 28 U.S.C. § 1655, which authorizes courts to order absent defendants to

appear in actions for the enforcement of liens. When personal service is not practicable, the

statute also allows plaintiffs to serve the order by publication. 28 U.S.C. § 1655. The plaintiff

must publish the order for a minimum of six consecutive weeks before such service shall be

deemed valid. Id. If the absent defendants do not appear in a timely manner, the action may

proceed but can “affect only the property which is the subject of the action.” Id.

       The United States has submitted an affidavit which attests that after due diligence, its

Counsel cannot locate the residence of Defendants Charles D. Mallet and Arron R. Mallet,

mortgagors on the real property at issue (Doc. 7-1). On this basis, the Court finds that personal

service is not practicable on Defendants Charles D. Mallet and Arron R. Mallet.

                                           Page 1 of 2
        Accordingly, it is hereby ORDERED that Plaintiff’s Motion for Service by Publication

(Doc. 7) is GRANTED. Plaintiff shall publish this Order in a newspaper of general circulation

in the county wherein the property is located for not less than once per week for six consecutive

weeks. Defendants Charles D. Mallet and Arron R. Mallet are ORDERED to enter an appearance

in this case within thirty days after the final publication of this Order.

IT IS SO ORDERED.

DATED: February 15, 2019


                                                        s/ Reona J. Daly
                                                        Hon. Reona J. Daly
                                                        United States Magistrate Judge




                                             Page 2 of 2
